Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of two counts of criminal possession of a weapon in the third degree (Penal Law § 265.02 [1], [4]). The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is legally sufficient to disprove defendant’s defense of temporary and lawful possession of a weapon (see, People v Rodriguez, 237 AD2d 143, lv denied 89 NY2d 1099). The record supports the jury’s determination that defendant did not have a legal excuse for having the weapon in his possession (see, People v Banks, 76 NY2d 799, 801; People v Williams, 50 NY2d 1043, 1045). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Erie County Court, D’Amico, J.— Criminal Possession Weapon, 3rd Degree.) Present — Lawton, J. P., Hayes, Wisner, Pigott, Jr., and Callahan, JJ.